MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                           FILED
this Memorandum Decision shall not be                                       Feb 20 2019, 10:00 am

regarded as precedent or cited before any                                        CLERK
                                                                             Indiana Supreme Court
court except for the purpose of establishing                                    Court of Appeals
                                                                                  and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                      Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

DeeDee Barnett,                                          February 20, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2569
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1710-MR-9



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2569 | February 20, 2019                    Page 1 of 4
[1]   DeeDee Barnett appeals the sentence imposed by the trial court after Barnett

      pleaded guilty to Murder, arguing that the sentence is inappropriate in light of

      the nature of the offense and his character. Finding that the sentence is not

      inappropriate, we affirm.


[2]   On October 25, 2017, Barnett approached a vehicle being driven by Jack Florea

      and carrying Brian Lowe as a passenger. Barnett shot Lowe in the head. Lowe

      was transported to a hospital and later died as a result of the gunshot wound.


[3]   On October 27, 2017, the State charged Barnett with murder and included an

      enhancement for use of a firearm in the commission of the crime. On August

      29, 2018, the day on which Barnett’s jury trial was scheduled to begin, Barnett

      pleaded guilty in exchange for the dismissal of the enhancement. On

      September 28, 2018, the trial court sentenced Barnett to a term of sixty-three

      years. Barnett now appeals.


[4]   Barnett’s sole argument on appeal is that the sentence is inappropriate in light

      of the nature of the offense and his character. Indiana Appellate Rule 7(B)

      provides that this Court may revise a sentence if it is inappropriate in light of

      the nature of the offense and the character of the offender. We must “conduct

      [this] review with substantial deference and give ‘due consideration’ to the trial

      court’s decision—since the ‘principal role of [our] review is to attempt to leaven

      the outliers,’ and not to achieve a perceived ‘correct’ sentence . . . .” Knapp v.

      State, 9 N.E.3d 1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d

      1257, 1259 (Ind. 2013)) (internal citations omitted).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2569 | February 20, 2019   Page 2 of 4
[5]   For a murder conviction, Barnett faced a sentence of forty-five to sixty-five

      years imprisonment, with an advisory term of fifty-five years. Ind. Code § 35-

      50-2-3. The trial court imposed a term of sixty-three years, which is above the

      advisory but less than the maximum possible term.


[6]   With respect to the nature of the offense, Barnett committed a cold-blooded

      murder. While Barnett claims that Lowe had been a bully in the past, there is

      no evidence whatsoever that at the time of the shooting, Barnett was under any

      kind of a physical threat. Barnett approached the vehicle and instigated the

      shooting. He did so in the presence of a witness, Florea, who is traumatized

      because of the incident. The murder occurred the day before Lowe’s daughter’s

      eleventh birthday, and following the murder, Lowe’s pregnant fiancée lost her

      baby. Lowe’s parents had to make the heart-wrenching decision to remove

      their son from life support—on their thirty-fifth wedding anniversary.


[7]   As for Barnett’s character, he has an extensive criminal history spanning

      decades. His contacts with the criminal justice system began when he was a

      juvenile, and as an adult, he has amassed multiple misdemeanor convictions

      and a felony domestic battery conviction. Throughout these years, Barnett has

      been offered multiple chances of rehabilitation: as a juvenile, probation,

      community service, an informal adjustment, and attendance at the Wood

      Youth Center; and as an adult, probation, community service, criminal division

      services, home detention, short jail sentences, sentences at the Department of

      Correction, and parole. Despite these many opportunities, Barnett has

      continued to show a lack of respect for the rule of law and his fellow citizens,

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2569 | February 20, 2019   Page 3 of 4
      ending with the ultimate act of antisocial behavior—taking the life of another

      person.


[8]   Given these facts, we do not find the sentence imposed by the trial court to be

      inappropriate in light of the nature of the offense and Barnett’s character.


[9]   The judgment of the trial court is affirmed.


      May, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2569 | February 20, 2019   Page 4 of 4